DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 07/18/2022 are under consideration.
Claims 1-18 are pending.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 02/14/2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claims 1-10 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.




Rejections Withdrawn
The rejection of claims 1-10 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(2) as being anticipated by Lee, KR 20210007686 A has been withdrawn. The Lee reference is not prior art since it is not a US Pat, US Pat Application, or PCT publication.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Park, US 20120052138 A1 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 has been withdrawn since the combined teachings of Romanczyk and Yeo do not teach an ethyl acetate fraction of a Filipendula glaberrima C1-C5 extract.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Romanczyk, US 6900241 B2 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 has been withdrawn since the combined teachings of Romanczyk and Yeo do not teach an ethyl acetate fraction of a Filipendula glaberrima C1-C5 extract.

Response to Arguments
Upon reconsideration it can be agreed that the prior art does not teach a method for ameliorating or treating cardiovascular disease comprising administering an ethyl acetate fraction of a Filipendula glaberrima C1-C5 alcohol extract. Based on the activity found in Table 1, the use of the ethyl acetate fraction for treating cardiovascular disease appears to be enabled due to HMG-CoA reductase inhibitory activity. Thus claim 5 is free of the art. 
Applicant’s arguments directed to compound 1 and 2 are directed to a non-elected invention. 
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant has argued the claimed extract is different from extracts containing catechin. Applicant has argued the active ingredient is claimed in the form of a certain extract with limited raw materials and extraction conditions, and the final extract is different when the raw material is different for the specified extract. Applicant has argued the extract of Filipendula glaberrima of the present invention and the green tea extract or catechin component disclosed in Park are completely different. Applicant has argued that one skilled in the art could not predict the use of other active ingredients as described above for cardiovascular diseases.
This argument is unpersuasive. 
The present application may disclose extracts different from the extract of Yeo, however, the Filipendula glaberrima extract in the method of claim 1 is not distinguished from the Filipendula glaberrima extract of Yeo containing catechin. The claimed method of treatment only requires administering a fraction of Filipendula glaberrima extract or a fraction thereof to the subject in need thereof.
The raw material of the presently claimed extract appears to be the same as the raw material of Yeo since the same plant species is named. The claim does not require any certain extract or specific extract or fraction. 
 Yeo teaches chloroform and butanol extracts containing catechin. The Filipendula glaberrima of the claimed invention reads on chloroform and butanol extract disclosed in Yeo. Park suggests extracts containing catechin are useful for lowering cholesterol and triglyceride levels and thus is effective for treating hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction (Park, e.g., 0068). Hyperlipidemia and arteriosclerosis are named cardiovascular diseases in the claimed invention (Claim 10). Since Yeo discloses Filipendula glaberrima extracts containing catechin, it would have been obvious to use Yeo’s Filipendula glaberrima extract to treat subjects with a cardiovascular disease like the extracts of Park thereby arriving at the claimed invention with a reasonable expectation of success.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20120052138 A1 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007.

Park teaches method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction, the method comprising administering a composition comprising a green tea extract containing catechin. See claims 25-26, 0020, 0026, 0068. 
Park does not expressly teach the composition containing catechin is an extract of Filapendula glaberrima.
Yeo teaches extracts of Filapendula glaberrima containing catechin (Yeo, e.g., Abstract).
Yeo does not appear to teach administering an effective amount of the extract to a subject in need of preventing, ameliorating, or treating a cardiovascular disease. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction comprising administering a composition comprising an extract of Filapendula glaberrima with a reasonable expectation of success. This modification may be viewed as a substitution of one known catechin containing extract for another to achieve predictable results. Alternatively, this modification may be viewed as the use of a combination of two known extracts each containing catechin to arrive at a third catechin containing composition useful for the same purpose. Since the benefits of an extract containing catechin for preventing or treating cardiovascular disease were known from Park, the skilled artisan would have reasonably predicted that catechin containing extracts of Filapendula glaberrima would have the same or similar benefits. The skilled artisan would have had a reasonable expectation of success because both references teach extracts containing catechin. 
Applicable to claim 2: claim 2 includes the limitation that the extract is an extract of an aerial or underground part of Filipendula glaverrima. However, this limitation reads on an extract of any part of the plant. Since Yeo teaches an extract of the same plant, this limitation does not appear to distinguish the claimed extract from that of Yeo.
Applicable to claim 3: Yeo teaches n-butanol extracts containing catechin. N-butanol is within the scope of C1-C5 alcohol.
Applicable to claim 4: claim 4 further limits an optional limitation of claim 3 without clearly excluding the other optional limitations of the claim from which it depends. 
Applicable to claim 6: claim 6 refers to the effect of the extract upon administration. Catechin was known to attenuate lipid peroxidation, i.e., suppress lipid peroxide production. See Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 (https://onlinelibrary.wiley.com/doi/10.1002/jbt.20167).
Applicable to claim 7: Park teaches the composition in the form of a food additive or functional food comprising the extract (Park, e.g., 0030-0031). Park teaches a health food (Park, e.g., example 4, 0074)
Applicable to claim 8: Park teaches the composition in the form of a pharmaceutical composition (Park, e.g., 0034).
Applicable to claim 9: Park teaches the composition formulated as injection, powder, tablet, emulsion, syrup (Park, e.g., 0033-0036). Topical administration is found in 0037 which is an external preparation. 
Applicable to claim 10: Park teaches treating or preventing hyperlipidemia, hypertension, arteriosclerosis, obesity, diabetes, angina, infarction (Park, e.g., 0002, 0022, 0068, claim 22).
Accordingly, the subject matter of instant claims 1-4 and 6-10 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Romanczyk, US 6900241 B2 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007.
Romanczyk teaches methods for treating or preventing atherosclerosis, thrombosis, heart attack, stroke, or vascular circulation problems, the method comprising administering to a subject in need thereof an effective amount of catechin (Romanczyk, e.g., claim 1). The catechin containing composition may be an extract (Romanczyk, e.g., claim 5). 
Romanczyk does not expressly teach an extract of Filapendula glaberrima containing catechin.
Yeo teaches extracts of Filapendula glaberrima containing catechin (Yeo, e.g., Abstract).
Yeo does not appear to teach administering an effective amount of the extract to a subject in need of preventing, ameliorating, or treating a cardiovascular disease. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction comprising administering a composition comprising an extract of Filapendula glaberrima with a reasonable expectation of success. This modification may be viewed as a substitution of one known catechin containing extract for another to achieve predictable results. Alternatively, this modification may be viewed as the use of a combination of two known extracts each containing catechin to arrive at a third catechin containing composition useful for the same purpose. Since the benefits of an extract containing catechin for preventing or treating cardiovascular disease were known from Romanczyk, the skilled artisan would have reasonably predicted that catechin containing extracts of Filapendula glaberrima would have the same or similar benefits. The skilled artisan would have had a reasonable expectation of success because both references teach extracts containing catechin. 
Applicable to claim 2: claim 2 includes the limitation that the extract is an extract of an aerial or underground part of Filipendula glaverrima. However, this limitation reads on an extract of any part of the plant. Since Yeo teaches an extract of the same plant, this limitation does not appear to distinguish the claimed extract from that of Yeo.

Applicable to claim 3: Yeo teaches n-butanol extracts containing catechin. N-butanol is within the scope of C1-C5 alcohol.
Applicable to claim 4: claim 4 further limits an optional limitation of claim 3 without clearly excluding the other optional limitations of the claim from which it depends. 
Applicable to claim 6: claim 6 refers to the effect of the extract upon administration. Catechin was known to attenuate lipid peroxidation, i.e., suppress lipid peroxide production. See Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 (https://onlinelibrary.wiley.com/doi/10.1002/jbt.20167).
Applicable to claim 7: Romanczyk teaches the composition in the form of a food additive or functional food comprising the extract (Romanczyk, e.g., c25:46-52). 
Applicable to claim 8: Romanczyk teaches the composition in the form of a pharmaceutical composition (Romanczyk, e.g., c25:46-52).
Applicable to claim 9: Romanczyk teaches the composition in the form of a liquid, suspension, tablet, capsule, injection, suppository (Romanczyk, e.g., c25:46-52).
Applicable to claim 10: Romanczyk teaches methods for treating or preventing atherosclerosis, thrombosis, heart attack, stroke, or vascular circulation problems, the method comprising administering to a subject in need thereof an effective amount of catechin (Romanczyk, e.g., claim 1). The catechin containing composition may be an extract (Romanczyk, e.g., claim 5). 
Accordingly, the subject matter of instant claims 1-4 and 6-10 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.




Conclusion
No claim is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615              


/SUSAN T TRAN/Primary Examiner, Art Unit 1615